DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 2/15/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 	
	
Claim Status
Claims 1-5 and 9-15 are cancelled.
Claims 26-29 are newly added.
Claims 6-8 and 16-29 are pending.

Claims 18-29 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Written Description / New Matter Rejection
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 25 and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
This is a NEW MATTER rejection. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 25 recites the term “suspended copper,” taken by the Examiner to mean copper metal in the zero oxidation state. This limitation is not taught or suggested in the Specification as originally filed and is therefore considered new matter. 

Anticipation Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

1) Claims 18 and 20-29 are rejected under 35 U.S.C. 102(b) as being anticipated by Abbott (US 2018/0133250 A1; cited herein as “Abbott ‘250”).

Abbott ‘250 teaches topical formulations containing copper ions in suspension for treatment of inflammatory and microbial conditions in various areas of the body using the formulations (Abstract). Abbott ‘250 teaches the treatment comprises a biocompatible copper ion suspension obtained by leaching of the copper ions from copper metal (Abstract). Abbott ‘250 teaches the copper ion suspension is in a solution comprising saline and a buffer (pg 4, [0024]).
Regarding the claim 18 limitation of “copper ions in an amount sufficient to treat the at least on condition caused by the coronavirus or the influenza virus,” as well as the claim 25 limitation of “copper ions in an amount effective to treat the at least on condition caused by the coronavirus or the influenza virus,” Abbott ‘250 teaches the composition is useful in treating conditions frequently caused by coronavirus and influenza virus such as sinusitis (pg 13, [0126]). 
For claim 20, Example 34 teaches the claimed process to obtain the claimed copper ion suspension. The process is reproduced below.

    PNG
    media_image1.png
    464
    430
    media_image1.png
    Greyscale

  
For claim 21, Abbott teaches "copper metal" means pure copper of 99.5% or greater copper after processing (pg 5, [0055]).
For claim 24, Abbott teaches the “VersaBase” Cream composition, as recited in the claim, is used to prepare the claimed product. See pg 17, Table 11 (reproduced below).

    PNG
    media_image2.png
    357
    551
    media_image2.png
    Greyscale


For claim 25, the limitation of “a concentration effective to treat at least one condition caused by the virus” is anticipated by Abbott since Abbott teaches (pg 5, [0058]) the identical preparation of the copper ion containing composition as the instant disclosure (Example 1, [0052]), and one of ordinary skill would expect identical reaction conditions to yield identical results. See MPEP 2112.01(I) (“Where the claimed and prior art products … are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”)
Claims 26-29 are considered intended use claims. It is well-established that “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co,, 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

1) Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Abbott (cited above).
The teachings of Abbott with regard to anticipation are discussed above.
Abbott does not teach the claimed concentration of copper ion suspension to reach the level of anticipation.
However, Abbott does teach a range of copper in a cream composition of “about 5 mg/mL to about 15 mg/mL of copper” (pg 27, claim 10), overlapping the claimed range.
The examiner acknowledges that some picking and choosing of the range was used to arrive at the instantly claimed composition. However, the claimed combination of components, including the copper ions in an amount of “about 15g/mL” is taught for administration to a subject. As such, it would have therefore been prima facie obvious to a person having ordinary skill in the art to administer the claimed combination of ingredients to a subject for treatment of at least one condition caused by a coronavirus or an influenza virus, with a reasonable expectation of success that the treatment would be efficacious, as taught by Abbott.

Obviousness-type Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved 

1) Claims 18-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,813,948. 
Although the claims at issue are not identical, they are not patentably distinct from each other. The pending claims differ from the copending claims by reciting a method of use of the claimed composition comprising copper ions, saline, and a buffer. However, the product of the pending claims is substantially the same as the product of the copending claims, and the claims are not patentably distinct. It is noted that the preamble statement “for treating at least one condition caused by a coronavirus or an influenza virus” is considered a recitation of intended use and does not appear to limit the structure of the instantly claimed composition; the statement is therefore not afforded patentable weight. See MPEP 2111.02. 

2) Claims 18-25 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 9-20 of US Patent Application No. 16/797,580. 
Although the claims at issue are not identical, they are not patentably distinct from each other. The pending claims differ from the copending claims by reciting a method of use of the claimed composition comprising copper ions, 

3) Claims 18-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent No. 11,083,750. 
Although the claims at issue are not identical, they are not patentably distinct from each other. The pending claims differ from the copending claims by reciting a composition or method of use of the claimed composition comprising copper ions, saline, and a buffer. However, the product of the pending claims is substantially the same as the product of the copending claims, and the claims are not patentably distinct. It is noted that the preamble statement “for treating at least one condition caused by a coronavirus or an influenza virus” is considered a recitation of intended use and does not appear to limit the structure of the instantly claimed composition; the statement is therefore not afforded patentable weight. See MPEP 2111.02. 

4) Claims 18-25 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 2-4, 6-8, and 13-15 of US Patent Application No. 16/521,442. 
Although the claims at issue are not identical, they are not patentably distinct from each other. The pending claims differ from the copending claims by reciting a composition or method of use of the claimed composition comprising copper ions, saline, and a buffer. However, the product of the pending claims is substantially the same as the product of the copending claims, and the claims are not patentably distinct. It is noted that the preamble statement “for treating at least one condition caused by a coronavirus or an influenza virus” is considered a recitation of intended use and does not appear to limit the structure of the instantly claimed composition; the statement is therefore not afforded patentable weight. See MPEP 2111.02. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5) Claims 18-25 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 45-59 and 61 of US Patent Application No. 17/227,037. 
Although the claims at issue are not identical, they are not patentably distinct from each other. The pending claims differ from the copending claims by reciting a composition or method of use of the claimed composition comprising copper ions, saline, and a buffer. However, the product of the pending claims is 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Examiner’s Reply to Attorney Arguments dated 2/15/2022

1. Rejection of claims 18 and 20-25 under 35 U.S.C. § 102(b) over Abbott
The applicant argues that the instant application is a divisional application of U.S. Pat. App. No. 16/881,937, which itself is a continuation-in-part of U.S. Pat. App. No. 13/842,310, and the ’310 application provides support for pending claims 18 and 20-25. The applicant argues the ‘310 application provides support for a treatment comprising a biocompatible copper ion suspension obtained by leaching of the copper ions from copper metal (pgs 8-9 of the Remarks dated 2-15-2022).
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The ‘310 application cited by the applicant teaches a copper ion solution, but does not teach or suggest a copper ion suspension. A suspension is defined by Wikipedia as a “heterogeneous mixture of a fluid that 
The applicant argues that support for treating viruses can be found in the ‘310 application. 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The instant claims are drawn to a composition and the recitation of an intended use as set forth in the present claims does not result in a structural difference between the claimed invention and that of the prior art reference. Therefore, the claimed invention is not distinguishable from that set forth in the prior art of Abbott. See MPEP 707.07(f).
The applicant further argues that Abbott does not anticipate newly added claims 26-29. The Examiner disagrees since claims 26-19 are drawn to an intended use of the claimed compositions and, as discussed above, the claims as presented do not result in a structural difference between the claimed composition and that of Abbott. Therefore, the arguments are not considered persuasive.

2. Rejection of claim 19 under 35 U.S.C. § 103(a) over Abbott 
The applicant argues that the ‘310 application provides examples of leaching out of copper into biocompatible solutions.
The Examiner acknowledges the arguments presented, but does not consider them persuasive for the reasons set forth above for the anticipation 

3. Obviousness-type Double Patenting rejections over U.S. Patent No. 10,813,948;  U.S. Patent Application No. 16/797,580; U.S. Patent No. 11,083,750; U.S. Patent Application No. 16/521,442; and U.S. Patent Application No. 17/227,037.
The applicant states that terminal disclaimers concerning these patents and co-pending applications will be filed once the claims of any of these patent applications are found to be in a condition for allowance.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Applicant is advised that a request to hold a rejection in abeyance is not a proper response to a rejection. A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. See MPEP 804. Because Applicant’s Remarks are nonresponsive to the rejections of record, the rejections are properly maintained and made again.
	
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612